On February 12, 1993, the Defendant was sentenced to a term of twenty-five (25) years at Montana State Prison for the offense of Solicitation to Commit Deliberate Homicide, a felony. Provided, however, that the last five (5) years of said sentence is suspended subject to terms as stated in the February 12, 1993 Judgment. The defendant has been incarcerated in the Park County jail at different times since his arrest, and is entitled to credit upon said sentence. The Defendant should not be allowed to return to Park or Gallatin Counties if paroled. The defendant shall pay a surcharge of $20.00 immediately to the clerk of court. The Defendant is designated a dangerous offender.
On August 18, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Nik Geranios, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
*61Done in open Court this 18th day of August, 1994.
SIGNED this 17th day of October, 1994.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ed McLean, Members.
The Sentence Review Board wishes to thank Nik Geranios, Legal Intern from the Montana Defender Project for his assistance to the defendant and to this Court.